              Case 18-10502-whd                            Doc 36    Filed 10/15/18 Entered 10/15/18 16:29:09                        Desc Main
                                                                     Document     Page 1 of 9
 Fill in this information to identify your case:
 Debtor 1           Carlos Alberto Russo
                         First Name                  Middle Name          Last Name
 Debtor 2
 (Spouse, if filing)     First Name                  Middle Name          Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            18-10502-WHD                                                                                 amended plan.
 (If known)                                                                                                           2.1, 4.4


Fourth Amended Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 21-2017 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Check if applicable.

                                  The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                           4.4.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                           allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                           controlling, unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                     Page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 18-10502-whd                              Doc 36        Filed 10/15/18 Entered 10/15/18 16:29:09                      Desc Main
                                                                         Document     Page 2 of 9

 Debtor                Carlos Alberto Russo                                                        Case number        18-10502-WHD



§ 2.1        Regular Payments to the trustee; applicable commitment period.

             The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                Check one:                      36 months                    60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $697.81 705.00 per month for the applicable commitment period. If the applicable commitment period is 36 months,
additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months
unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the
applicable commitment period, no further Regular Payments will be made.

Check if applicable.
   The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
   Insert additional lines as needed for more changes.):

        Beginning on (Insert Date):                      The Regular Payment amount will change to (Insert      For the following reason (Insert reason for
                                                         Amount):                                               change):


        August 1, 2019                                         $ 837.81___ per   Month____                      When Titlemax pawn is paid in full.



      -      Plan payments will increase to $ 837.81 in month August of 2019 upon completion or termination of Debtor’s Titlemax
             pawn.


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                           Debtor(s) will make payments directly to the trustee.

                           Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                           Debtor(s) will retain any income tax refunds received during the pendency of the case.

                           Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                           of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                           commitment period for tax years 2018-2020, the amount by which the total of all of the income tax refunds received for each
                           year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a debtor in this
                           case, "tax refunds received" means those attributable to the debtor.

                           Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                       Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-10502-whd                              Doc 36    Filed 10/15/18 Entered 10/15/18 16:29:09                            Desc Main
                                                                     Document     Page 3 of 9

 Debtor                Carlos Alberto Russo                                                          Case number         18-10502-WHD



             Check one.

                           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.

             (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                 allowed claims as set forth in §§ 3.2 and 3.3.

             (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                 Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                 claims as follows:

                           (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                           disburse all available funds from Regular Payments in the following order:

                                 (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                 3.2, § 3.3, and orders of the Bankruptcy Court;

                                 (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                 (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                 in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                 (D) To pay claims in the order set forth in § 2.6(b)(3).

                           (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                           confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                           All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                 (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                 §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                 support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                 executory contracts and unexpired leases as set forth in § 6.1;

                                 (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                 the debtor’s attorney’s fees, expenses, and costs; and

                                 (C) To pay claims in the order set forth in § 2.6(b)(3).

                           (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                           Refunds in the following order:

                                 (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                 (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                 the debtor’s attorney’s fees, expenses, and costs;

                                 (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                 forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                 (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                 (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic
                                 support obligations; and

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                         Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 18-10502-whd                              Doc 36    Filed 10/15/18 Entered 10/15/18 16:29:09                           Desc Main
                                                                     Document     Page 4 of 9

 Debtor                Carlos Alberto Russo                                                        Case number        18-10502-WHD




                                 (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                 nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                 total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                 available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                 for each class will be paid pro rata to the creditors in the class.

                           (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                           debtor(s) as Regular Payments.

 Part 3:       Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.

             Check one.

                           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

Check all that apply.

                           None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3        Secured claims excluded from 11 U.S.C. § 506.

             Check one.

                           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4        Lien avoidance.

Check one.

                           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.

                           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6        Other Allowed Secured Claims.
             A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
             the rate of 4.25 4.75 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party
             in interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if
             modification of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien
             pursuant to 11 U.S.C. § 522(f), if applicable.

             If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

             The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
             U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                         Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 18-10502-whd                              Doc 36    Filed 10/15/18 Entered 10/15/18 16:29:09                         Desc Main
                                                                     Document     Page 5 of 9

 Debtor                Carlos Alberto Russo                                                       Case number        18-10502-WHD



 Part 4:       Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 4,000.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
             Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney’s Fees Order.

             (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
             4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

             (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
             § 4.3(a).

             (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 200.00 50.00 per month from
             Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

             (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
             forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
             amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

             (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                           None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             (a) Check one.

                           The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                           reproduced.

                           The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition
                           domestic support obligations directly to the holder of the claim.



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                       Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-10502-whd                              Doc 36       Filed 10/15/18 Entered 10/15/18 16:29:09                           Desc Main
                                                                        Document     Page 6 of 9

 Debtor                Carlos Alberto Russo                                                             Case number       18-10502-WHD



                                                                     Name and address of child
                                                                     support enforcement agency
  Name and address of creditor                                       entitled to § 1302(d)(1) notice   Estimated amount of claim       Monthly plan payment
  Lissette Torres                                                    Child Support Enforcement
                                                                     Po Box 14
  527 Koala Dr.                                                      Albany, NY 12201
  Kissimmee, FL 34759                                                                                                    $16,027.00                               $275.00
  Roselle Cruz                                                       Child Support Enforcement
                                                                     Po Box 14
  6601 Mckinley St.                                                  Albany, NY 12201
  Hollywood, FL 33024                                                                                                    $14,327.00                               $250.00


 (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

  Name of creditor                                                                                            Estimated amount of claim
  Internal Revenue Service                                                                                    $3,3993.00
  Ga Revenue Services                                                                                         $1,954.00



 Part 5:       Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.

                   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                 A pro rata portion of the larger of (1) the sum of $                and (2) the funds remaining after disbursements have been made to all other
             creditors provided for in this plan.

                The larger of (1) 0 % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
             been made to all other creditors provided for in this plan.

                   100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                           None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

             Check one.

                           None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:       Executory Contracts and Unexpired Leases


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                           Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 18-10502-whd                              Doc 36     Filed 10/15/18 Entered 10/15/18 16:29:09                     Desc Main
                                                                      Document     Page 7 of 9

 Debtor                Carlos Alberto Russo                                                     Case number       18-10502-WHD



§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

                           Debtor will assume the Woodtrail resident lease that began 8/2017.

 Part 7:       Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:       Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.

                           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                           The Debtor shall pay the Titlemax pawn outside of the plan. The plan will not provide any funding for the titlemax pawn.

 Part 9:       Signatures:

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

 X      /s/ Carlos Alberto Russo                                                     X
        Carlos Alberto Russo                                                              Signature of debtor 2 executed on
        Signature of debtor 1 executed on                   October 11, 2018


 X      /s/ Michael R. West Jr.                                                Date: October 11, 2018
        Michael R. West Jr. 107667
        Signature of attorney for debtor(s)

        Law Office of Michael West                                                    P.O. Box 369
                                                                                      Newnan, GA 30264

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                   Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 18-10502-whd          Doc 36      Filed 10/15/18 Entered 10/15/18 16:29:09             Desc Main
                                       Document     Page 8 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  NEWNAN DIVISION

IN Re:                                         )               CHAPTER 13
                                               )
Carlos Alberto Russo                           )               CASE NO. 18-10502-WHD
                                               )
         Debtor.                               )

                                      CERTIFICATE OF SERVICE

       I, Michael West, hereby certify under penalty of perjury that I am, and at all times
hereinafter mentioned, was more than 18 years of age and that on the 15th day of October, 2018, I
served a copy of the above and foregoing FORTH AMENDED CHAPTER 13 PLAN by mailing said
documents via the United States mail with appropriate first-class prepaid postage affixed thereto to the
following parties:

All parties on the attached matrix.



Dated: October 15, 2018                                Respectfully Submitted,
                                                       LAW OFFICE OF MICHAEL WEST, P.C.
                                                       /s/Michael R. West, Jr.
                                                       Michael R. West, Jr.
                                                       Georgia Bar No. 107667
                                                       PO Box 369
                                                       Newnan, GA 30264
                                                       P: (404) 913-1529
                                                       michael@lawofficeofmichaelwest.com
                                                       Attorney for the Debtor
Label Matrix forCase    18-10502-whd
                  local noticing             Doc 36
                                                  Child Filed
                                                        Support 10/15/18
                                                                Enforcem   Entered 10/15/18 16:29:09       Desc Main
                                                                                            Child Support Enforcement
113E-3                                                 Document
                                                  Po Box 14              Page 9 of 9        Po Box 830
Case 18-10502-whd                                    Albany, NY 12201-0014                                New York, NY 10013-0816
Northern District of Georgia
Newnan
Mon Oct 15 16:26:34 EDT 2018
Child Support Services                               Child Support Services                               Melissa J. Davey
Lissette Torres                                      Roselle Cruz                                         Melissa J. Davey, Standing Ch 13 Trustee
Child Suppoet Enforcement                            Child Support Enforcement                            Suite 200
PO Box 830                                           PO Box 830                                           260 Peachtree Street, NW
New York, NY 10013-0816                              New York, NY 10013-0816                              Atlanta, GA 30303-1236

(p)GEORGIA DEPARTMENT OF REVENUE                     Internal Revenue Service                             NYC-HRA Office of Child Support Enforcement
COMPLIANCE DIVISION                                  PO Box 7346                                          150 Greenwich Street, 40th Floor
ARCS BANKRUPTCY                                      Philadelphia, PA 19101-7346                          New York, NY 10007-5211
1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Carlos Alberto Russo                                 Southern Connecticut G                               Southern Connecticut Gas Company
247 Jackson Street Apt 50                            60 Marsh Hill Rd                                     100 Marsh Hill Road
Newnan, GA 30263-1164                                Orange, CT 06477-3663                                Orange, CT 06477-3628



The United Illuminating Co.                          (p)TMX FINANCE LLC FORMERLY TITLEMAX                 U. S. Attorney
100 Marsh Hill Rd.                                   15 BULL STREET                                       600 Richard B. Russell Bldg.
Orange, CT 06477-3628                                SUITE 200                                            75 Ted Turner Drive, SW
                                                     SAVANNAH GA 31401-2686                               Atlanta GA 30303-3315


United Illuminating                                  Michael R. West Jr.                                  Woodtrail Apartments
Attn: Bankruptcy                                     Law Office of Michael West, P.C.                     24 Jackson Street
Po Box 1564                                          P.O. Box 369                                         Newnan, GA 30263-1944
New Haven, CT 06506-0901                             Newnan, GA 30264-0369




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Dept. of Revenue                             Title Max                                            End of Label Matrix
1800 Century Blvd., NE, Suite 9100                   168 Temple Ave                                       Mailable recipients     17
Atlanta, Ga 30345                                    Newnan, GA 30263                                     Bypassed recipients      0
                                                                                                          Total                   17
